Electronically Filed
                                                     Supreme Court
                                                     SCWC-11-0000686
                                                     03-APR-2014
                                                     04:26 PM




                          SCWC-11-0000686

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       STATE OF HAWAI#I,
                 Respondent/Plaintiff-Appellee,

                                  vs.

                       HAN KAMAKANI PHUA,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000686; CASE NO. 3P810-0184)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.
    and Circuit Judge Ochiai, in place of Acoba, J., recused)

          Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on February 20, 2014, is hereby accepted.

          IT IS FURTHER ORDERED, that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.
          DATED:   Honolulu, Hawai#i, April 3, 2014.

James S. Tabe                         /s/ Mark E. Recktenwald
for petitioner
                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Dean E. Ochiai




                                 2